DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 14 and 17 have been amended
Claims 5-13 are canceled
Claims 1-4 and 14-20 are pending
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Handley et al. EP 2279830 (EP’830).

Regarding claim 1, EP’830 teaches a method for removing labels from containers (cleaning packaging) used in the production, storage, transport and/or distribution (filling or packaging installations) of food products or pharmaceutical products, which is characterized in that solid CO2 particles, especially CO2 pellets or CO2 snow particles (carbon dioxide (CO2) snow), are blasted onto said containers (treating at least one surface of the primary packaging using carbon dioxide (CO2) snow blasting) (abstract). Since the EP’830 describes the type of containers that can be cleaned by the method as being containers for storage of pharmaceutical products, the containers read on primary packaging. EP’830 further teaches it is further preferred to install an exhaust system to remove CO2 gas and debris particle produced by the cleaning system. Carbon dioxide vapor and any airborne particulate material which has been disengaged from the surfaces of the containers by the impact of the CO2 pellets are sucked off. For example, an extractor fan is associated with the exhaust (using a gas flow to suctioning substances cleaned from the at least one surface by the CO2 snow blasting) (para. 16). Labels and debris are removed from the cleaning tunnel with the use of an air extraction system and collected in a waste bin. The labels will then be removed for environmental disposure. The extraction system will also remove spent CO2 gas and soil through filter system and out to atmosphere. The exhaust is preferably provided with a filter for the removal of any particles such as particulate waste and debris. Preferably the filter is provided upstream the extractor fan (filtering the gas flow, the gas flow comprising the substances cleaned from the at least one surface) (para. 17-18). EP’830 further teaches the rows of nozzles are arranged so that the upper row 10 directs pellets of carbon dioxide at the bottom forward and rearward internal surfaces and the forward and rearward external surfaces of the trays (indicated by the reference 16 in the drawings) as they are advanced through the tunnel 2 on the conveyor 8 (displacing the at least one surface during the treating). Preferably, the nozzles in the row 10 swivel so as to facilitate the cleaning of these surfaces. Most preferably, the nozzles in the row 10 are self-swivelling (para. 31). Therefore, EP’830 teaches a method for cleaning primary packaging in pharmaceutical filling or packaging installations, comprising: treating at least one surface of the primary packaging using carbon dioxide (CO2) snow blasting; displacing the at least one surface during the treating; using a gas flow to suction substances cleaned from the at least one surface by the CO2 snow blasting; and filtering the gas flow, the gas flow comprising the substances cleaned from the at least one surface.

Regarding claim 2, EP’830 teaches the method of cleaning packaging in pharmaceutical packaging installation of claim 1. EP’830 further teaches the cleaning includes removing soil and contamination from the containers surfaces, as discussed above, and the surface of a container would necessarily be either an outer surface, an inner surface or both inner and out surfaces which reads on wherein the at least one surface of the primary packaging includes one or more of an outer face and an inner face of the primary packaging.

Regarding claims 3-4, EP’830 teaches the method of cleaning packaging in pharmaceutical packaging installation of claim 1. EP’830 further teaches the inherent properties of CO2 which has a low pH will be expected to have some sanitizing effect. According to a preferred embodiment the containers are further subjected to a UV treatment after the inventive cleaning process. The containers are exposed to UV light on all surfaces subsequent to the CO2 cleaning in order to destroy any bacterial residue (para. 19). Therefore, EP’830 teaches that the CO2 cleaning will have a sanitizing effect to help clean bacterial residue (microbiological contamination) and UV light cleaning (additional cleaning) will further destroy any remaining bacterial residue. Therefore, EP’830 further teaches treating the at least one surface of the primary packaging using an additional cleaning technique, with regard to claim 3 and wherein the substances cleaned from the at least one surface comprise at least one of: a microbiological contamination, with regard to claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over EP’830.

Regarding claim 20, EP’830 teaches the method of cleaning packaging in pharmaceutical packaging installation of claim 3.

EP’830 does not teach wherein the additional cleaning technique comprises at least one of: wet cleaning the at least one surface of the primary packaging prior to treating the at least one surface of the primary packaging, and drying the at least one surface of the primary packaging subsequent to suctioning the substances cleaned from the at least one surface. 

However, EP’830 teaches that wet cleaning is a conventional method in the art for cleaning the types of containers EP’830 is treating with CO2 snow blasting. EP’830 teaches that wet cleaning has certain disadvantages related to its complete removal of material and potential risk of cross contamination, but that such wash systems do have advantages, including continuously working and enabling large numbers of containers to be cleaned very quickly (para. 1-5). Therefore, one of ordinary skill in the art would know that known cleaning methods could be combined, such as wet cleaning and dry CO2 snow blasting to balance cost, throughput and the cleaning efficiency of the process and it is prima facie obvious to combine two methods each of which is taught by the prior art to be useful for the same purpose, in order to form a third method to be used for the very same purpose the idea of combining them flows logically from their having been individually taught in the prior art, see MPEP 2144.06.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of EP’830 to include wherein the additional cleaning technique comprises at least one of: wet cleaning the at least one surface of the primary packaging prior to treating the at least one surface of the primary packaging because EP’830 teaches that wash systems do have advantages, including continuously working and enabling large numbers of containers to be cleaned very quickly and it is prima facie obvious to combine two methods each of which is taught by the prior art to be useful for the same purpose, in order to form a third method to be used for the very same purpose the idea of combining them flows logically from their having been individually taught in the prior art, see MPEP 2144.06.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 14-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Handley et al. EP 2279830 (EP’830).

Regarding claim 14-17, EP’830 teaches a method for removing labels from containers (cleaning packaging) used in the production, storage, transport and/or distribution (filling or packaging installations) of food products or pharmaceutical products, which is characterized in that solid CO2 particles, especially CO2 pellets or CO2 snow particles (carbon dioxide (CO2) snow), are blasted onto said containers (treating at least one surface of the primary packaging using carbon dioxide (CO2) snow blasting) (abstract). Since the EP’830 describes the type of containers that can be cleaned by the method as being containers for storage of pharmaceutical products, the containers read on primary packaging. EP’830 further teaches it is further preferred to install an exhaust system to remove CO2 gas and debris particle produced by the cleaning system. Carbon dioxide vapor and any airborne particulate material which has been disengaged from the surfaces of the containers by the impact of the CO2 pellets are sucked off. For example, an extractor fan is associated with the exhaust (removing substances cleaned from the at least one surface of the primary packaging using a gas flow, regarding claim 14, wherein removing the substances comprises using the gas flow to rinse the substances from the at least one surface, with regard to claim 15, wherein removing the substances comprises generating the gas flow by negative pressure to suction the substances from the at least one surface, with regard to claim 16) (para. 16). Labels and debris are removed from the cleaning tunnel with the use of an air extraction system and collected in a waste bin. The labels will then be removed for environmental disposure. The extraction system will also remove spent CO2 gas and soil through filter system and out to atmosphere. The exhaust is preferably provided with a filter for the removal of any particles such as particulate waste and debris. Preferably the filter is provided upstream the extractor fan (filtering from the substances from the gas flow, with regard to claim 17) (para. 17-18). EP’830 further teaches the rows of nozzles are arranged so that the upper row 10 directs pellets of carbon dioxide at the bottom forward and rearward internal surfaces and the forward and rearward external surfaces of the trays (indicated by the reference 16 in the drawings) as they are advanced through the tunnel 2 on the conveyor 8 (displacing the at least one surface during the treating). Preferably, the nozzles in the row 10 swivel so as to facilitate the cleaning of these surfaces. Most preferably, the nozzles in the row 10 are self-swivelling (para. 31)  Therefore, EP’830 teaches a method for cleaning primary packaging in pharmaceutical filling or packaging installations, comprising: treating at least one surface of a primary packaging using carbon dioxide (CO2) snow blasting; displacing the at least one surface during the treating; and removing substances cleaned from the at least one surface of the primary packaging using a gas flow, with regard to claim 14, wherein removing the substances comprises using the gas flow to rinse the substances from the at least one surface, with regard to claim 15, wherein removing the substances comprises generating the gas flow by negative pressure to suction the substances from the at least one surface, with regard to claim 16 and filtering from the substances from the gas flow, with regard to claim 17.

Regarding claim 19, EP’830 teaches the method of cleaning packaging in pharmaceutical packaging installation of claim 14. EP’830 further teaches the inherent properties of CO2 which has a low pH will be expected to have some sanitizing effect. According to a preferred embodiment the containers are further subjected to a UV treatment after the inventive cleaning process. The containers are exposed to UV light on all surfaces subsequent to the CO2 cleaning in order to destroy any bacterial residue (para. 19). Therefore, EP’830 teaches that the CO2 cleaning will have a sanitizing effect to help clean bacterial residue (microbiological contamination) and UV light cleaning will further destroy any remaining bacterial residue. Therefore, EP’830 further teaches wherein the substances cleaned from the at least one surface comprise at least one of: a microbiological contamination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over EP’830.

Regarding claim 18, EP’830 teaches the method of cleaning packaging in pharmaceutical packaging installation of claim 14.

EP’830 does not teach wet cleaning the at least one surface of the primary packaging prior to treating at least one surface of the primary packaging using the CO2 snow blasting. 

However, EP’830 teaches that wet cleaning is a conventional method in the art for cleaning the types of containers EP’830 is treating with CO2 snow blasting. EP’830 teaches that wet cleaning has certain disadvantages related to its complete removal of material and potential risk of cross contamination, but that such wash systems do have advantages, including continuously working and enabling large numbers of containers to be cleaned very quickly (para. 1-5). Therefore, one of ordinary skill in the art would know that known cleaning methods could be combined, such as wet cleaning and dry CO2 snow blasting to balance cost, throughput and the cleaning efficiency of the process and it is prima facie obvious to combine two methods each of which is taught by the prior art to be useful for the same purpose, in order to form a third method to be used for the very same purpose the idea of combining them flows logically from their having been individually taught in the prior art, see MPEP 2144.06.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of EP’830 to include wet cleaning the at least one surface of the primary packaging prior to treating at least one surface of the primary packaging using the CO2 snow blasting because EP’830 teaches that wash systems do have advantages, including continuously working and enabling large numbers of containers to be cleaned very quickly and it is prima facie obvious to combine two methods each of which is taught by the prior art to be useful for the same purpose, in order to form a third method to be used for the very same purpose the idea of combining them flows logically from their having been individually taught in the prior art, see MPEP 2144.06.

Response to Amendment

Applicant’s amendments to independent claims 1 and 14 to include subject matter regarding rotating or displacing the at least one surface during the treating has changed the scope of claims 1 and 14. However, upon further consideration, the teachings of EP’830 still appear to read on the claimed invention therefore a new ground(s) of rejection is made under 102 as anticipated by EP’830 which includes both the rejection of claims 1 and 14 as stated in the non-final office action mailed 2-15-22 and additional discussion regarding the teachings of EP’830 relating to the features added to claims 1 and 14.
	
Response to Arguments
Applicant's arguments filed 5-16-22, that Handley EP'830 does not disclose "rotating or displacing the at least one surface during the treating," as recited in Applicant's independent claim have been fully considered but they are not persuasive. As discussed above, EP’830 teaches the rows of nozzles are arranged so that the upper row 10 directs pellets of carbon dioxide at the bottom forward and rearward internal surfaces and the forward and rearward external surfaces of the trays (indicated by the reference 16 in the drawings) as they are advanced through the tunnel 2 on the conveyor 8 (displacing the at least one surface during the treating). Preferably, the nozzles in the row 10 swivel so as to facilitate the cleaning of these surface (para. 31). Therefore, the conveyor 8 moves the object being treated while it is being treated with the carbon dioxide pellet nozzles, and any direction of movement reads on displacing.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
Brannan et al. WO 2015/172182 (WO’182) teaches methods and devices for removing label (para. 2). a method of removing a label adhered to a surface of an object with an adhesive, the method comprising directing at the label a gaseous mixture of particulate dry-ice under pressure, wherein the particulate dry-ice. the method comprises rotating the object with the label(s), so as to be acted upon by the gaseous mixture of dry-ice particulates. In certain embodiments, the method comprises continuously rotating the object with the label(s), so as to be acted upon by the gaseous mixture of dry-ice particulates. In certain embodiments, the method comprises rotating the object with the label(s) to a defined position, so as to be acted upon by the gaseous mixture of dry-ice particulates. In certain embodiments, the method comprises rotating the object with the label(s) through the gaseous mixture of dry-ice particulates. In certain embodiments, the method comprises rotating the object with the label(s) through a stream of the gaseous mixture of dry-ice particulates (para. 11-22 and 104).

JARMERS HENNING DE19709621 (DE’621) teaches decorations (3) from the surfaces of containers, in particular from plastic bottles (4). jet(s) (2) of dry ice granules with high kinetic energy are so directed onto the surface, that at least the decorated surface intercepts the granules. Also claimed is the corresponding equipment and its use in accordance with the method (abstract).

	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713